Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 8, 1991, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant admitted that he left his job before the end of his workday without notifying anyone. According to his employer, it was not until several days later that claimant called in to say that he was ill and that he failed to get a doctor’s note despite having been told to do so. Claimant did not return to work for two months and, while he denied the employer’s claim that he never contacted the employer during that time, he conceded that other than an initial visit to a doctor he never saw a physician during the time he was absent. Under these circumstances, the conclusion by the Unemployment Insurance Appeal Board that claimant voluntarily left his employment without good cause is supported by substantial evidence and must be upheld (see, Matter of Williams [Levine], 50 AD2d 683). Claimant’s contentions to the contrary concern questions of credibility which were for the Board to resolve (see, Matter of Baker [Hartnett] 147 AD2d 790, appeal dismissed 74 NY2d 714).
Mahoney, P. J., Casey, Levine, Mercure and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.